TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED SEPTEMBER 15, 2022



                                     NO. 03-22-00548-CV


                        Texas Department of Public Safety, Appellant

                                                v.

                        USAA Casualty Insurance Company, Appellee




       APPEAL FROM COUNTY COURT AT LAW NO. 1 OF HAYS COUNTY
             BEFORE JUSTICES GOODWIN, BAKER, AND KELLY
     DISMISSED ON APPELLANT’S MOTION -- OPINION BY JUSTICE BAKER




This is an appeal from the interlocutory order signed by the trial court on August 17, 2022.

Appellant has filed a motion to dismiss the appeal, and having considered the motion, the Court

agrees that the motion should be granted. Therefore, the Court grants the motion and dismisses

the appeal. Each party shall pay the costs of appeal incurred by that party, both in this Court and

in the court below.